Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are pending in the present application. Claims 1-4 are newly amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
	Regarding Response to Rejections under 35 USC §102 and §103 (pages 5-8):
	The applicant argues “the cited references fail to disclose, teach, or suggest "a state-information extraction unit configured to extract state information from the received information, the state information comprising information pertaining to a state of each of the objects" and "a condition-information extraction unit configured to extract condition information from the received information, the condition information comprising information pertaining to a surrounding environment of the first object having the predetermined state."… Maruyama fails to disclose "condition information" distinct from the state data. Therefore, Maruyama further fails to disclose "condition information" pertaining to a surrounding environment of an object.”
	The examiner thanks the applicant for their response, but respectfully disagrees, and would like to clarify his interpretation of the cited references. 
	In regards to the argument that “Maruyama further fails to disclose "condition information" pertaining to a surrounding environment of an object””, the examiner notes that the “surrounding environment” as claimed corresponds to a wide variety of stimuli. For example, at paragraph [0129] of the specification, the applicant states that “Home environmental factors such as temperature, humidity, pressure, noise, and odor can have a significant impact on people.” Maruyama discloses at [0037] that their state data can include, among other things, “resin pressure”. Thus, the state data disclosed by Maruyama comprises information pertaining to the surrounding environment.
In regards to the argument that “Maruyama fails to disclose "condition information" distinct from the state data”, the examiner would like to provide their interpretation. In the instant application, “state information” comprises “information pertaining to a state of each of the objects.” Maruyama’s “state data” includes a variety of data including, for instance “alarming (history) [and] failure information” [0037], which are clearly information pertaining to the state of the analyzed objects. Maruyama thus clearly teaches the claimed state information. In the instant application, “condition information” comprises “information pertaining to a surrounding environment of the first object having the predetermined state.” Maruyama’s state information includes, among other things, “resin pressure”, which as detailed above is seen as equivalent to information pertaining to the surrounding environment of the machine. Thus, Maruyama’s state data comprises data corresponding to both the claimed state information, and the claimed condition information, and as such Maruyama teaches both elements of the claimed invention. Accordingly, the rejections are upheld. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170028593 A1 to Maruyama (hereinafter, Maruyama).

As per claim 4, Maruyama teaches receiving information pertaining to objects ([0029] “In the present invention, the cause of failure cause is diagnosed by performing machine learning using state variables obtained from injection molding machines subject to failure cause and state variables obtained from injection molding machines free of failure cause.” Examiner Note: Obtaining state variables from a machine is equivalent to receiving information pertaining to objects.);
extracting state information from the received information, the state information comprising information pertaining to a state of each of the objects ([0037] “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1a to 1c and acquiring them into the failure cause diagnostic device 10. The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.”);
identifying a predetermined state pertaining to a first object from a plurality of objects ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Identification of a type of failure state provided to the learning machine is seen as equivalent to identifying a predetermined state of an object.);
receiving the extracted state information corresponding to the predetermined state, and classifying the predetermined state ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Maruyama classifies a certain state of the machine as “alarming” or “failure” based on the data received from the machine and the supervised training performed by the machine, which is seen as equivalent to classifying a predetermined state based on information regarding that state (i.e., supervised training data) and information from the unit (the input data being analyzed).);
extracting condition information from the received information, the condition information comprising information pertaining to a surrounding environment of the first object having the predetermined state ([0037] “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1a to 1c and acquiring them into the failure cause diagnostic device 10. The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.”
Examiner Note: State data as disclosed by Maruyama is seen as equivalent to condition information. Maruyama discloses extracting condition information from received information. The examiner further notes that state data such as at least resin pressure pertains to the environment surrounding the machine.);
identifying a condition corresponding to a time period up until the predetermined state ([0025] “At the time of occurrence of failure cause, moreover, a state variable causative of the failure cause is specified among the above state variables and an adjusted value of the specified state variable is calculated so as to prevent the occurrence of failure cause.” [0041] “Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable.” [0045] “In a possible method for guessing the state variable causative of the occurrence of alarming or failure, past data stored in the state data storage unit 12 are statistically processed, and the correlation between the respective state variables and the occurrence of alarming or failure (target variable) is analyzed. Machine learning or a conventional statistical method may be used for the analysis of the correlation. If the correlation between the state variables and the target variable is analyzed when there is a correlation between specific state variables, a plurality of state variables may be supposed to cause failure cause (a plurality of state variables with the same degree of correlation may be extracted). If there is a correlation between the state variables, to overcome such a situation, the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation. For example, too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively. In this case, it is necessary only that the relationship between the injection speed and the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.”);
receiving condition information that is extracted and that corresponds to the identified condition, and classifying the identified condition ([0036] “State data indicative of the respective states of the injection molding machines 1a to 1c are transmitted from the injection molding machines to the failure cause diagnostic device 10.”
[0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0046] “A heuristic method may be another possible method for guessing the state variable causative of the occurrence of alarming or failure. A heuristic for the occurrence of each alarming or failure may be registered in advance so that the state variable causative of failure cause can be identified according to the registered heuristic when the occurrence of alarming or failure is predicted. The heuristic may, for example, be “the injection speed is a cause if it is equal to or higher than a threshold when a pressure alarm is predicted”.”
Examiner Note: Maruyama receives information regarding a system’s present condition [0036], condition information about failure and alarm states [0040], and uses the combination to classify a given present condition as alarming or failure [0046].); and
estimating a condition that may result in the predetermined state on the basis of a result of classifying the predetermined state and a result of classifying the identified condition ([0044] “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.”
[0045] “In a possible method for guessing the state variable causative of the occurrence of alarming or failure, past data stored in the state data storage unit 12 are statistically processed, and the correlation between the respective state variables and the occurrence of alarming or failure (target variable) is analyzed. Machine learning or a conventional statistical method may be used for the analysis of the correlation. If the correlation between the state variables and the target variable is analyzed when there is a correlation between specific state variables, a plurality of state variables may be supposed to cause failure cause (a plurality of state variables with the same degree of correlation may be extracted). If there is a correlation between the state variables, to overcome such a situation, the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation. For example, too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively. In this case, it is necessary only that the relationship between the injection speed and the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.”
Examiner Note: Maruyama predicts (i.e., estimates) a failure or alarm (i.e., predetermined state) based on the present machine state variables (i.e., condition). Maruyama further estimates which of the conditions were most likely to have (i.e., were the primary factors that) caused the state of failure. Thus, Maruyama estimates, as a factor, the condition that results in a predetermined state based on both classifying the predetermined state (see further [0044]), and by classifying the present condition of the machine as causing that predetermined state.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170028593 A1 to Maruyama (hereinafter, Maruyama) in view of US 20170262360 A1 to Kochura et al (hereinafter, Kochura).

As per claim 1, Maruyama teaches operation as an object-information input unit configured to receive information pertaining to objects ([0029] “In the present invention, the cause of failure cause is diagnosed by performing machine learning using state variables obtained from injection molding machines subject to failure cause and state variables obtained from injection molding machines free of failure cause.” Examiner Note: Obtaining state variables from a machine is equivalent to receiving information pertaining to objects.);
operation as a state-information extraction unit configured to extract state information from the received information, the state information comprising information pertaining to a state of each of the objects ([0037] “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1a to 1c and acquiring them into the failure cause diagnostic device 10. The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.”);
operation as a state identification unit configured to identify a predetermined state pertaining to a first object from among the objects ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Identification of a type of failure state provided to the learning machine is seen as equivalent to identifying a predetermined state of an object.);
operation as a state classification unit configured to receive the state information corresponding to the predetermined state from among the extracted state information, and to classify the predetermined state ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Maruyama classifies a certain state of the machine as “alarming” or “failure” based on the data received from the machine and the supervised training performed by the machine, which is seen as equivalent to classifying a predetermined state based on information regarding that state (i.e., supervised training data) and information from the unit (the input data being analyzed).);
operation as a condition-information extraction unit configured to extract condition information from the received information, the condition information comprising information pertaining to a surrounding environment of the first object having the predetermined state ([0037] “A state observation unit 11 of the failure cause diagnostic device 10 is a function means for observing the state data for injection molding delivered from the injection molding machines 1a to 1c and acquiring them into the failure cause diagnostic device 10. The state data include, for example, a load on a driving unit of each injection molding machine, frequency response of axes, resin pressure, clamping force, machine operation history, process monitoring data for each molding cycle, molding conditions, quality information on a molded article, alarming (history), failure information, and the like.”
Examiner Note: State data as disclosed by Maruyama is seen as equivalent to condition information. Maruyama discloses extracting condition information from received information.);
operation as a condition identification unit configured to identify a condition corresponding to a time period up until the predetermined state ([0025] “At the time of occurrence of failure cause, moreover, a state variable causative of the failure cause is specified among the above state variables and an adjusted value of the specified state variable is calculated so as to prevent the occurrence of failure cause.” [0041] “Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable.” [0045] “In a possible method for guessing the state variable causative of the occurrence of alarming or failure, past data stored in the state data storage unit 12 are statistically processed, and the correlation between the respective state variables and the occurrence of alarming or failure (target variable) is analyzed. Machine learning or a conventional statistical method may be used for the analysis of the correlation. If the correlation between the state variables and the target variable is analyzed when there is a correlation between specific state variables, a plurality of state variables may be supposed to cause failure cause (a plurality of state variables with the same degree of correlation may be extracted). If there is a correlation between the state variables, to overcome such a situation, the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation. For example, too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively. In this case, it is necessary only that the relationship between the injection speed and the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.”);
operation as a condition classification unit configured to receive condition information which corresponds to the identified condition from among the extracted condition information, and to classify the identified condition ([0036] “State data indicative of the respective states of the injection molding machines 1a to 1c are transmitted from the injection molding machines to the failure cause diagnostic device 10.”
[0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0046] “A heuristic method may be another possible method for guessing the state variable causative of the occurrence of alarming or failure. A heuristic for the occurrence of each alarming or failure may be registered in advance so that the state variable causative of failure cause can be identified according to the registered heuristic when the occurrence of alarming or failure is predicted. The heuristic may, for example, be “the injection speed is a cause if it is equal to or higher than a threshold when a pressure alarm is predicted”.”
Examiner Note: Maruyama receives information regarding a system’s present condition [0036], condition information about failure and alarm states [0040], and uses the combination to classify a given present condition as alarming or failure [0046].); and
operation as a factor estimation unit configured to estimate a factor comprising a condition that results in the predetermined state on the basis of a result of classifying the predetermined state and a result of classifying the identified condition ([0044] “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.”
[0045] “In a possible method for guessing the state variable causative of the occurrence of alarming or failure, past data stored in the state data storage unit 12 are statistically processed, and the correlation between the respective state variables and the occurrence of alarming or failure (target variable) is analyzed. Machine learning or a conventional statistical method may be used for the analysis of the correlation. If the correlation between the state variables and the target variable is analyzed when there is a correlation between specific state variables, a plurality of state variables may be supposed to cause failure cause (a plurality of state variables with the same degree of correlation may be extracted). If there is a correlation between the state variables, to overcome such a situation, the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation. For example, too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively. In this case, it is necessary only that the relationship between the injection speed and the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.”
Examiner Note: Maruyama predicts (i.e., estimates) a failure or alarm (i.e., predetermined state) based on the present machine state variables (i.e., condition). Maruyama further estimates which of the conditions were most likely to have (i.e., were the primary factors that) caused the state of failure. Thus, Maruyama estimates, as a factor, the condition that results in a predetermined state based on both classifying the predetermined state (see further [0044]), and by classifying the present condition of the machine as causing that predetermined state.).

Maruyama does not explicitly disclose A factor estimation device comprising a processor configured with a program to perform operations comprising.

Kochura teaches A factor estimation device comprising a processor configured with a program to perform operations comprising ([0015] “According to another embodiment, a system may include a memory having computer readable instructions and a processor for executing the computer readable instructions. The computer readable instructions may detect a failure during a code build associated with a software product… The computer readable instructions may also apply a software defect origin model to the extracted features in each analyzed change set to detect an origin of the failure.” Examiner Note: Maruyama discloses a system for factor estimation, but does not explicitly disclose implementing that system on a program and processor. Kochura teaches implementing a failure diagnostics system on a program and processor. When Kochura is applied to Maruyama, the resulting system would comprise a processor configured with a program to perform operations.).

Maruyama and Kochura are analogous art because they are both directed to failure diagnosis systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maruyama’s diagnostics system with Kochura’s processor configured with a program. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the speed of the system’s execution, which can be accomplished by implementing the system on a processor and program (Kochura, [0079] “The ability to automate this process can result in both saving time during the test phase and improving accuracy in determining root causes of test failures.”).

As per claim 2, Maruyama teaches The factor estimation device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the factor estimation unit comprises storing a history of a condition change pattern that represents a condition during a period of transition from a first state to a second state ([0038] “A state data storage unit 12 is a function means that stores the state data acquired by the state observation unit 11 and data on a diagnosis result predicted by a state prediction unit 15 (described later) and outputs the stored state data and the data on the diagnosis result in response to an external request. The state data stored by the state data storage unit 12 are stored as a set of state data generated for each molding operation or in each predetermined time. Further, each state data is stored for each injection molding machine.”
[0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Maruyama’s machine transitions from a state of regular operation to failure and/or alarm. The states of the machine based on time are stored and learned upon. Thus, Maruyama stores the states in which the machine is transitioning from regular operation to alarm and/or failure); and
to identify, as a factor, a condition common to a condition change pattern corresponding to the result of classifying the predetermined state and the result of identifying the condition ([0045] “In a possible method for guessing the state variable causative of the occurrence of alarming or failure, past data stored in the state data storage unit 12 are statistically processed, and the correlation between the respective state variables and the occurrence of alarming or failure (target variable) is analyzed. Machine learning or a conventional statistical method may be used for the analysis of the correlation. If the correlation between the state variables and the target variable is analyzed when there is a correlation between specific state variables, a plurality of state variables may be supposed to cause failure cause (a plurality of state variables with the same degree of correlation may be extracted). If there is a correlation between the state variables, to overcome such a situation, the correlation between the state variables should only be previously registered so that a state variable to be adjusted can be identified based on the registered correlation. For example, too high an injection speed and the resulting high pressure may sometimes be primary and secondary causes, respectively. In this case, it is necessary only that the relationship between the injection speed and the pressure be registered in advance by machine learning so that the injection speed as the primary cause and the pressure as the secondary cause can be identified.”
[0046] “A heuristic method may be another possible method for guessing the state variable causative of the occurrence of alarming or failure. A heuristic for the occurrence of each alarming or failure may be registered in advance so that the state variable causative of failure cause can be identified according to the registered heuristic when the occurrence of alarming or failure is predicted. The heuristic may, for example, be “the injection speed is a cause if it is equal to or higher than a threshold when a pressure alarm is predicted”. The heuristic of this type may be automatically registered by machine learning or previously registered by a skilled operator or the like. In this way, the state variable that is causative when the occurrence of alarming or failure is predicted can be identified.”
[0047] Further, the state prediction unit 15 adjusts the value of the state variable supposed to be the cause of the occurrence of alarming or failure to the value for canceling the occurrence of the alarming or the failure if the occurrence of the alarming or the failure is predicted or if the alarming or the failure is actually caused.”
Examiner Note: Maruyama’s identification of conditions indicative of impending failure is seen as equivalent to identifying a condition common to a change pattern corresponding to the machine changing to a predetermined state.).

As per claim 3, Maruyama teaches A factor estimation system comprising: the factor estimation device according to claim 1 (See claim 1.);
a state-classification learning device configured to learn to classify states ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Maruyama’s state learning unit trained to perform classification of failure and alarm states is seen as equivalent to a state-classification learning device configured to learn to classify states.); and
a condition-classification learning device configured to learn to classify conditions, wherein the processor is configured with the program to perform operations such that ([0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
[0043] “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1a to 1c acquired by the state observation unit 11.”
[0044] “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.”
Examiner Note: Maruyama’s state prediction unit, which classifies a present condition of the machine as likely to cause failure is seen as equivalent to a condition-classification device configured to learn to classify conditions.):
operation as the state classification unit comprises using a result of learning by the state-classification learning device to classify a state ([0040] “The state learning unit 13 performs supervised learning based on the state data acquired by the state observation unit 11 and the state data stored by the state data storage unit 12 and stores the learning result storage unit 14 with the result of the learning. The state learning unit 13 of the present embodiment advances the supervised learning with the occurrence of alarming or the occurrence of failure in the state data assumed to be the target variable and with the other state data as the teacher data. If the regression equation for the prediction model is used, as an example of the learning, it may be provided for each type of alarm or each type of failure. If the SVM, neural network method, or decision tree is used, moreover, a classifier may be provided for each type of alarm or each type of failure. As for a plurality of injection molding machines, they may be handled in common for the learning, or otherwise, the learning may be performed separately for a special injection molding machine.”
[0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
Examiner Note: Maruyama’s state learning unit trained to perform classification of failure and alarm states is seen as equivalent to a state-classification learning device configured to learn to classify states.); and
operation as the condition classification unit comprises using the condition-classification learning device to classify a condition ([0041] “In the learning, a set of the state data for each start of the molding operation and the alarming or failure state may be assumed to be the teacher data. In this case, the possibility of alarming or failure can be predicted for each molding operation based on the result of the learning. Alternatively, the teacher data may be configured so that a state variable is set based on state data at a certain time t and the occurrence of alarming or failure in state data at a time (t+α) after a predetermined period of time α is assumed to be the target variable. In this case, the possibility of alarming or failure after the passage of the predetermined time period α with the injection molding machine in a certain state can be predicted based on the result of the learning.”
[0043] “Based on the learning result stored in the learning result storage unit 14, the state prediction unit 15 predicts the occurrence of alarming or failure using the respective state data of the injection molding machines 1a to 1c acquired by the state observation unit 11.”
[0044] “If the occurrence of alarming or failure is predicted or if alarming or failure is actually caused, moreover, the state prediction unit 15 guesses the state variable causative of the occurrence of the alarming or the failure, and calculates an adjustment value for canceling the occurrence of the alarming or the failure related the value of the guessed state variable.”
Examiner Note: Maruyama’s state prediction unit, which classifies a present condition of the machine as likely to cause failure is seen as equivalent to a condition-classification device configured to learn to classify conditions.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Continuous Integration System that Leverages Machine Learning to Diagnose Build Failures” to Anonymous is considered pertinent because of the failure analysis method disclosed. “Guided Problem Diagnosis through Active Learning” to Duan et Babu is considered pertinent due to the failure diagnosis method disclosed. “EXPLANATION-BASED LEARNING WITH DIAGNOSTIC MODELS” to Sheppard is considered pertinent due to the error diagnosis method disclosed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.G.S./            Examiner, Art Unit 2126                                                                                                                                                                                            
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145